 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY J. LODGE
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for the United States

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND VINCENT RAMONE and RITA                    )   1:17-cv-00825-JLT
     YVONNE RAMONE,                                     )
12                                                      )   STIPULATION TO ADVANCE
                            Plaintiffs,                 )   HEARING ON MOTION TO LIMIT
13                                                      )   DAMAGES TO ADMINISTRATIVE
     v.                                                 )   CLAIM AMOUNT; [PROPOSED]
14                                                      )   ORDER
     UNITED STATES,                                     )
15                                                      )   DATE: July 19, 2019
                            Defendant.                  )   TIME: 9:30 a.m.
16                                                      )   DEPT.: Bakersfield
                                                        )   Magistrate Judge Jennifer L. Thurston
17

18          The United States (“Defendant”) and Raymond Vincent Ramone and Rita Yvonne Ramone

19   (“Plaintiffs”), stipulate, by and through their undersigned counsel, to continue the hearing on the

20   United States’ motion to limit damages to administrative claim amount set for July 19, 2019 at 9:30

21   a.m. to July 12, 2019 at 9:30 a.m. The parties base this stipulation on good cause as counsel for

22   Defendant United States will be unavailable. The proposed date has been cleared with the court. The

23   Court has indicated that the pre-trial conference, also set for July 19, 2019, will be taken under

24   ///

25   ///

26   ///

27   ///

28   ///

29
     STIPULATION TO ADVANCE HEARING;
30   [PROPOSED] ORDER                                                                             1
 1   submission and decided upon the joint pretrial statement and need not be rescheduled. The parties

 2   request the court endorse this stipulation by way of formal order.

 3                                                        Respectfully submitted,

 4   Dated: July 8, 2019                                  McGREGOR W. SCOTT
                                                          United States Attorney
 5

 6                                                By:      /s/Jeffrey J. Lodge
                                                          JEFFREY J. LODGE
 7                                                        Assistant U.S. Attorney
                                                          Attorneys for the United States
 8

 9
     Dated: July 8, 2019                                  YOUNG WOOLDRIDGE, LLP
10

11                                                By:     /s/Greg A. Muir
                                                          GREG A. MUIR
12                                                        Attorneys for Plaintiffs
13                                                  ORDER
14               Having reviewed the stipulation submitted by the parties, the court advances the hearing

15   on the United States’ Motion to Limit Damages to Administrative Claim Amount from July 19, 2019,

16   to July 12, 2019 at 9:30 a.m.

17
     IT IS SO ORDERED.
18

19      Dated:     July 8, 2019                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

29
     STIPULATION TO ADVANCE HEARING;
30   [PROPOSED] ORDER                                                                          2
